DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-2 and 6-12 are pending.  Claims 1, 11 and 12 have been amended and claim 5 has been cancelled.
Allowable Subject Matter
Claims 1-2 and 6-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1 and 11-12 are directed to a game control device, a game system, and a computer readable non-transitory information storage for changing a frame rate of the game screen based on a presence or absence of a user operation while a game is being executed.   
More specifically, regarding independent Claims 1 and 11-12, none of the cited prior art discloses or teaches wherein the processor increases the frame rate to the second value when the processor determines the presence of a user operation while the frame rate is being decreased from the second value which, in combination with other remaining claimed elements: (a) set a basic value of a frame rate of a game screen, based on a basic value setting operation by a user; (b) determine a presence or absence of a user operation while a game is being executed; (c) change the frame rate of the game screen, based on a result of the determination, while the game is being executed, such that the frame rate is set to a value lower than the basic value when no user operation is performed while the game is being executed; (d) increase the frame rate to a second value higher than the basic value when the processor determines the presence of a user operation; and (e) wherein after increasing the frame rate to the second value, the processor decreases the frame rate from the second value to the basic value over a predetermined period of time.  
The closest prior art of record, Weitzman et al. (US 2016/0224092 A1) discloses a game control device, system, and method to change a frame rate of the game screen based on a presence or absence of a user operation while the game is being executed for saving power of the device by controlling changes in the frame rate (see Weitzman, 0042).  However, the prior art of Weitzman is silent with respect wherein the processor increases the frame rate to the second value when the processor determines the presence of a user operation while the frame rate is being decreased from the second value.  Additionally, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify or combine any of the cited prior art to teach such elements.  Accordingly, independent Claims 1 and 11-12 (along with their respective dependent Claims 2 and 6-10) have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715